
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 310
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Shuler (for
			 himself, Mr. Butterfield,
			 Mr. Coble,
			 Mr. Etheridge,
			 Ms. Foxx, Mr. Jones, Mr.
			 Kissell, Mr. McHenry,
			 Mr. McIntyre,
			 Mr. Miller of North Carolina,
			 Mrs. Myrick,
			 Mr. Price of North Carolina, and
			 Mr. Watt) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring the life of Coach Kay Yow in
		  remembrance of her passing, and recognizing her dedication to the sport of
		  basketball, her commitment to women and women’s health, and her contributions
		  to the State of North Carolina.
	
	
		Whereas in 1975, Coach Kay Yow was hired at North Carolina
			 State University as the head coach of women’s basketball, women’s softball, and
			 women’s volleyball, as well as the coordinator of women’s sports;
		Whereas, from 1975 to 2009, Coach Yow was head coach of
			 the women’s basketball team at North Carolina State University;
		Whereas Coach Yow was a female leader amidst a mostly male
			 coaching staff;
		Whereas Coach Yow found immediate success as she completed
			 her first season as head coach of the women’s basketball team with a 19–7
			 record, and took her team to the Women’s National Invitation Tournament;
		Whereas Coach Yow coached some of the Nation’s most
			 well-known players, including WNBA All-Stars Andrea Stinson, Chasity Melvin
			 (North Carolina State University’s all-time leading scorer), Genia Beasley, and
			 current assistant coach, Trena Trice-Hill;
		Whereas Coach Yow served as an assistant coach of the
			 United States women’s basketball team on 4 gold medal-winning teams, including
			 the 1984 Olympic team, the 1979 World University Games team, the 1983 Pan
			 American Games team, and the 1984 R. Williams Jones Cup team;
		Whereas Coach Yow served as head coach of the United
			 States women’s basketball team on 4 gold medal-winning teams, including the
			 1988 Olympic team, the 1981 World University Games team, the 1986 Goodwill
			 Games team, and the 1986 World Championship Games team;
		Whereas Coach Yow was also a part of the 1983 World
			 Championship United States women’s basketball team that earned a silver
			 medal;
		Whereas Coach Yow was the first coach to win 2 Olympic
			 Gold Medals since women’s basketball was added as an Olympic sport in
			 1976;
		Whereas Coach Yow is 1 of 6 Division I women’s head
			 basketball coaches to achieve 700 career victories, and is 1 of 8 Olympic
			 coaches chosen to lead the United States women’s basketball team in the pursuit
			 of an Olympic Gold Medal;
		Whereas in April 2008, Coach Yow received the Mildred
			 Babe Zaharias Didrikson Courage Award from the United States
			 Sports Academy, recognizing her achievements in the face of serious personal
			 challenges;
		Whereas Coach Yow missed 16 games during the North
			 Carolina State University women’s basketball team’s 2007 season to receive
			 treatment for cancer that was diagnosed in 1987;
		Whereas upon her return as head coach of the team in 2007,
			 she led the North Carolina State women’s basketball team on an inspirational
			 run to the Atlantic Coast Conference Championship game and to the Sweet 16 in
			 the National Collegiate Athletic Association tournament;
		Whereas Coach Yow had a winning coaching career even as
			 she faced a 22-year battle with breast cancer;
		Whereas following her diagnosis, Coach Yow became an
			 inspirational leader in the fight against cancer, and a strong advocate for
			 raising awareness of breast cancer and expanding scientific research into cures
			 for women’s cancers;
		Whereas the Women’s Basketball Coaches Association (WBCA),
			 of which Coach Yow was a past president and founding member, launched the Kay
			 Yow/WBCA Cancer fund on December 3, 2007, to become part of finding an answer
			 in the fight against women’s cancers through raising money for scientific
			 research, assisting the underserved, and unifying people for a common
			 cause;
		Whereas Coach Yow’s battle with breast cancer has brought
			 awareness of the disease to women across North Carolina and throughout the
			 Nation;
		Whereas, on January 24, 2009, cancer took the life of
			 Coach Yow; and
		Whereas throughout her life, Coach Yow sacrificed to
			 continuously be a mentor and friend to her players and to help them to achieve
			 their personal best: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the life of Coach Kay Yow in remembrance of her passing, and recognizes her
			 dedication to the sport of basketball, her commitment to women and women’s
			 health, and her contributions to the State of North Carolina.
		
